Shulman, Presiding Judge.
While on probation for a previous offense, appellant was arrested for shoplifting. This appeal is from the revocation of his probation. We affirm.
Contrary to appellant’s contentions, eyewitness testimony implicating appellant in the crime, testimony which was unshaken on cross examination, does meet the “slight evidence” burden the state is required to satisfy in order to secure a revocation of probation. Meeks v. State, 160 Ga. App. 645 (289 SE2d 324). Since that evidence was sufficient, appellant’s contention that his probation revocation depended solely on hearsay evidence is without merit.

Judgment affirmed.


Quillian, C. J., and Carley, J., concur.